Welcome
Ladies and gentlemen, I wish to welcome the members of a delegation from the Parliament of Kyrgyzstan, under the leadership of Mr Matubraimov, who have taken their seats in the VIP gallery. The delegation is here to take part in the fifth session of the EU-Kyrgyzstan Parliamentary Cooperation Committee here in Strasbourg.
A very warm welcome to you all!
(Applause)
We rejoice in the further progress made in relations between our two Parliaments since the entry into force, in 1999, of the Cooperation Agreement between the European Union and the Republic of Kyrgyzstan.
I wish you an agreeable sojourn in Strasbourg.